United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00341-CRB Document117 Filed 11/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

USA, Case No. 19-cr-00341-CRB-1
Plaintiff,
ORDER RE MOTION TO REVOKE
V. DETENTION
WILLIE WILLIAMS,
Defendant.

 

 

Defendant Willie Williams has moved the Court to revoke his Detention Order. See Mot.
to Revoke (Dkt. 108). After oral argument on October 14, 2020, the Court continued the hearing
so that the Court could consider whether Williams had been accepted to a New Bridge Foundation
drug treatment program. Williams has since been accepted to New Bridge. See Gov. Supp. Br. at
1.

Based on this new information, the Court determines that a “combination of conditions
will reasonably assure the appearance of [Williams] as required and the safety of any other person
and the community.” 18 U.S.C. § 3142(e)(1). The court thus GRANTS Williams’s motion to
revoke subject to the parties returning to Chief Magistrate Judge Spero to set the specific

conditions of release.

IT IS SO ORDERED. LE
Dated: November 17, 2020

 

CHARLES R. BREYER
United States District Judge

 
